DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.         Claims 1-16 invoke 35 U.S.C. 112(f) (or herein pre-AIA  35 U.S.C. 112, sixth paragraph) based on the following guidance.
Claim limitation “a direct memory contoller”, has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “configured to divide..”, without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1-16 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
Regarding claims 1-16, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “a direct memory access controller” corresponds to 404 of fig. 4 (para 0027).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.         Claims 1, and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra et al. (US 7,757,033, hereinafter Mehrotra) in view of Shalev (CN 108476208, Shalev) and further in view of Gill et al. (US 2014/0164553, hereinafter Gill).
Regarding claim 1, Mehrotra discloses a network switch (col. 5; line 48; a switch) configured to receive a packet (col. 10; lines 44-46) and to identify a flow identifier (ID) corresponding to a header of the packet (col. 28; lines 3-10; a tag in packet header);
a direct memory access (DMA) controller coupled to the network switch (col. 5; lines 62-65; DMA engine), the DMA controller configured to divide the packet into first and second fragments (col. 10; lines 46-50; dividing the packet into plurality of cells)  based on the flow ID  (col. 10; lines 50-55; col. 30; lines 51-57) and to assign a first queue to the first fragment and a second queue to the second fragment (col. 31; lines 16-22; assigning different cells/fragments to different queues), the DMA controller further configured to assign memory regions to the first and second fragments (col. 11; lines 31-34).
Mehrotra does not explicitly disclose that the first and the second queues are hardware queues and the memory regions are assigned based on the first and second hardware queues.
In an analogous art, Shalev discloses that the first and the second queues are hardware queues (page 24; first and second para; hardware queues for different types of packets) and the memory regions are assigned based on the first and second hardware queues (page 13; first para and page 24; second para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.	
Mehrotra/Shalev does not explicitly disclose a snoopy cache configured to store the first fragment to the snoopy cache or to memory based on a first cache allocation command, the first cache allocation command based on the memory region assigned to the first fragment, the snoopy cache further configured to store the second fragment to the snoopy cache or to memory based on a second cache allocation command, the second cache allocation command based on the memory region assigned to the second fragment.
In an analogous art, Gill discloses a snoopy cache configured to store the first fragment to the snoopy cache or to memory based on a first cache allocation command, the first cache allocation command based on the memory region assigned to the first fragment, the snoopy cache further configured to store the second fragment to the snoopy cache or to memory based on a second cache allocation command, the second cache allocation command based on the memory region assigned to the second fragment (Fig. 2; para 0024-0025; and 0035; The logic on the L2 cache 128 may have snooping capabilities adapted to retrieve and store data from the I/O bus 120 that is associated with cache injection commands. If the packet is assigned to a second receive WQE 156, then the receive packet processor 224 may send the packet with WQE information via a direct memory access (DMA) command onto the I/O bus 120 (FIG. 1) to the main memory 108. The packet may be stored in the memory address region allocated to the particular WQE assigned to the packet in the second receive queue 148 of the second queue pair 140. The packet assigned to a second receive WQE 156 may alternatively be sent onto the I/O bus 120 with a cache injection command, which the L2 cache 128 logic may snoop, retrieve, and store the large packet in the L2 cache 128). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra/Shalev’s system by adding Gill’s disclosure in order to maintain consistency of caches in a communication system. 
Regarding claims 3, Mehrotra does not explicitly disclose wherein the first fragment is a header of the packet and the second fragment is a payload of the packet.
In an analogous art, Shalev discloses wherein the first fragment is a header of the packet and the second fragment is a payload of the packet (page 31; third para; header and payload). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.	
Regarding claims 4, Mehrotra discloses wherein the network switch is configured to cause the packet to be stored to the memory based on the flow ID (col. 28; lines 1-20 and col. 28; lines 31-38).
Regarding claim 5, Mehrotra does not explicitly disclose wherein the memory regions assigned to the first and second fragments are in a memory located on the SOC.
In an analogous art, Shalev discloses wherein the memory regions assigned to the first and second fragments are in a memory located on the SOC (page 34; last para; SOC). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.	
Regarding claims 6, Mehrotra does not explicitly disclose wherein the network switch is configured to use the header in conjunction with a set of programmed rules to generate a flow ID.
In an analogous art, Shalev discloses wherein the network switch is configured to use the header in conjunction with a set of programmed rules to generate a flow ID (page 8; first para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.	
Regarding claims 7, Mehrotra does not explicitly disclose wherein the DMA controller is configured to identify the first hardware queue for the first fragment based on the flow ID and the second hardware queue for the second fragment based on the flow ID.
In an analogous art, Shalev discloses, wherein the DMA controller is configured to identify the first hardware queue for the first fragment based on the flow ID and the second hardware queue for the second fragment based on the flow ID (page 08; first para and page 22; first para; each packet is sent to an appropriate queue based on flow ID). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.
Regarding claims 8, Mehrotra does not explicitly disclose whereinthe network switch is configured to assign the flow ID to the packet depending on a latency with which a processor core in the SOC is to access contents of the packe
In an analogous art, Shalev discloses wherein the network switch is configured to assign the flow ID to the packet depending on a latency with which a processor core in the SOC is to access contents of the packet (page 10; second para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra /Shalev/Gill and further in view of Geetha et al. (US 2020/0356482, hereinafter Geetha).
	Regarding claim 2, Mehrotra/Shalev/Gill does not explicitly disclose wherein the SOC includes first and second processor cores, and wherein the snoopy cache is external to and accessible by both of the first and second processor cores. 
In an analogous art, Geetha discloses wherein the SOC includes first and second processor cores (para 0033; and 56; multicore processors), and wherein the snoopy cache is external to and accessible by both of the first and second processor cores (para 0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra/Shalev/Gill’s system by adding Geetha’s disclosure in order to enhance the performance and reduce the power consumption of a communication system.

5.	Claims 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra in view of Lih et al. (US 2014/0036930, hereinafter Lih).
	Regarding claim 9, Mehrotra discloses:
a network switch (col. 5; line 48; a switch) configured to: receive multiple packets (col. 14; lines 37-38; receiving packets); and assign a first flow identifier (ID) or a second flow ID to each of the multiple packets based on headers of the multiple packets
(col. 28; lines 3-10; and col. 24; lines 60-67) ; a direct memory access (DMA) controller (col. 5; line 64; DMA engine) configured to: divide each of the multiple packets assigned to the first flow ID into multiple first fragments (col. 10; lines 46-49; dividing each packet into plurality of cells/fragments), each of the multiple packets assigned to the first flow ID divided in the same way (col. 11; lines 20-25), each of the multiple first fragments having a different priority level (col. 30; lines 51-57 and 60-65 and col. 31 and lines 1-20); and divide each of the multiple packets assigned to the second flow ID into multiple second fragments (col. 24; lines 60-65), each of the multiple packets assigned to the second flow ID divided in the same way and differently than the packets assigned to the first flow ID (col. 29; lines 59-67), each of the multiple second fragments having a different priority level (col. 31; lines 1-20).
Mehrotra does not explicitly disclose a snoopy cache configured to store each of the multiple first and second fragments to either the snoopy cache or a memory based on the priority level of that fragment.
In an analogous art, Lih discloses a snoopy cache configured to store each of the multiple first and second fragments to either the snoopy cache or a memory based on the priority level of that fragment (para 0020; snoop cache stores various packets of different types and priority levels in distinct buffer spaces). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s method/system by adding Lih’s disclosure in order to provide services to the subscribers based on the priority assigned to each service. 
Regarding claim 11, Mehrotra discloses wherein the memory is external to the chip (col. 35; line 67; external storage). 
Regarding claim 12, Mehrotra discloses wherein the network switch is configured to receive a plurality of packets (col. 14; lines 37-38; receiving plurality of packets at the switch) and to store the plurality of packets to the memory (col. 14; lines 40-45; storage module to store the packets).

6.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra/Lih in view of Geetha et al. (US 2020/0356482, hereinafter Geetha).
	Regarding claim 10, Mehrotra/Lih does not explicitly disclose wherein the snoopy cache is shared among multiple processor cores on the chip.
In an analogous art, Geetha discloses wherein the snoopy cache is shared among multiple processor cores on the chip (para 0033; and 56; multicore processors), and wherein the snoopy cache is external to and accessible by both of the first and second processor cores (para 0033). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra/Lih’s system by adding Geetha’s disclosure in order to enhance the performance and reduce the power consumption of a communication system.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra/Lih in view of Cheng et al. (US 2020/0089786, hereinafter Cheng).
	Regarding claim 13, Mehrotra discloses wherein the DMA controller is configured to assign a third flow ID to a plurality of packets (col. 30; lines 51-57).
	Mehrotra/Lih does not explicitly disclose wherein the DMA controller is configured to provide the plurality of packets to a region-based attribute generator (RBAG) in undivided form.
In an analogous art, Cheng discloses wherein the DMA controller is configured to provide the plurality of packets to a region-based attribute generator (RBAG) in undivided form (para 0045). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra/Lih’s system by adding Cheng’s disclosure in order to customize and expedite the content delivery process. 

8.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra/Lih and further in view of Shalev. 
Regarding claim 14, Mehrotra/Lih does not explicitly disclose wherein the DMA controller is configured to assign different hardware queues to the multiple first fragments.
In an analogous art, Shalev discloses wherein the DMA controller is configured to assign different hardware queues to the multiple first fragments (page 55; first para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.
Regarding claim 15, Mehrotra/Lih does not explicitly disclose wherein the DMA controller is configured to assign memory regions to the multiple first fragments based on the assigned hardware queues.
In an analogous art, Shalev discloses wherein the DMA controller is configured to assign memory regions to the multiple first fragments based on the assigned hardware queues (page 13; first para and page 24; second para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra/Lih/Shalev in view of Cheng.
Mehrotra does not explicitly disclose generate a cache allocation command for each of the multiple first fragments to cause the snoopy cache to store each of the multiple first fragments either to the snoopy cache or the memory based on the hardware queue assigned to that first fragment, the hardware queue assigned to each of the multiple first fragments indicating the priority level of that fragment.
In an analogous art, Lih discloses generate a cache allocation command for each of the multiple first fragments to cause the snoopy cache to store each of the multiple first fragments either to the snoopy cache or the memory based on the hardware queue assigned to that first fragment, the hardware queue assigned to each of the multiple first fragments indicating the priority level of that fragment (para 0020; snoop cache stores various packets of different types and priority levels in distinct buffer spaces). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra’s method/system by adding Lih’s disclosure in order to provide services to the subscribers based on the priority assigned to each service. 
Mehrotra/Lih does not explicitly disclose that the memory is a region-based attribute generator (RBAG).
In an analogous art, Cheng discloses that the memory is a region-based attribute generator (RBAG) (para 0045). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehrotra/Lih/Shalev’s system by adding Cheng’s disclosure in order to customize and expedite the content delivery process. 

10.	Claims 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Connery et al. (US 6,246,683, hereinafter Connery) in view of LEE et al. (US 2019/0087352, hereinafter Lee).
	Regarding claim 17, Connery discloses a method, comprising: receiving first and second packets (col. 1; lines 7-9; receiving multiple packets); assigning the first packet a first flow identifier (ID) based on a header of the first packet and assigning the second packet a second flow ID based on a header of the second packet; dividing the first packet into a first fragment and a second fragment (col. 5; lines 35-40; splitting the packet into fragments) based on the first flow ID (col. 2; lines 40-45); dividing the second packet into a third fragment and a fourth fragment col. 5; lines 35-40; and col. 6; lines25-35;  splitting different packets into header and payload) based on the second flow ID (col. 5; lines 50-55); assigning the first and third fragments to a first memory region (205 of fig. 5; first and third fragments can be headers of first and second packets that are stored in one buffer) and assigning the second and fourth fragments to a second memory region (206 of fig. 5; second and fourth fragments can be payloads of first and second packets that are stored in one buffer).
 Connery does not explicitly disclose storing the first and third fragments to a cache based on the assignment of the first and third fragments to the first memory region; and storing the second and fourth fragments to a memory based on the assignment of the second and fourth fragments to the second memory region.
In an analogous art, Lee discloses storing the first and third fragments to a cache based on the assignment of the first and third fragments to the first memory region (para 0006; 0032 and para 0040) and storing the second and fourth fragments to a memory based on the assignment of the second and fourth fragments to the second memory region (para 0035; 0098 and 0105). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Connery’s system by adding Lee’s disclosure in order to improve the operating speed of storage devices. 

11.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Connery/Lee and further in view of Shalev (CN 108476208, Shalev).
	Regarding claim 18, Connery/Lee does not expclitly disclose assigning a first hardware queue to the first fragment based on the first flow ID and a second hardware queue to the second fragment based on the second flow ID.
	In an analogous art, Shalev discloses assigning a first hardware queue to the first fragment based on the first flow ID and a second hardware queue to the second fragment based on the second flow ID (page 24; first and second para; hardware queues for different types of packets; page 13; first para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Connery/Lee’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.	
Regarding claim 19, Connery/Lee does not expclitly disclose assigning the first fragment to the first memory region based on the first hardware queue and assigning the second fragment to the second memory region based on the second hardware queue. 
In an analogous art, Shalev discloses assigning the first fragment to the first memory region based on the first hardware queue and assigning the second fragment to the second memory region based on the second hardware queue (page 13; first para and page 24; second para). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Connery/Lee’s system by adding Shalev’s disclosure in order to effectively use the resources of a communication system.	

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Connery/Lee/Shalev and further in view of Gill.
	Regarding claim 20, Connery discloses using a network switch to assign the first packet to the first flow ID (col. 24; lines 59-64), using a direct memory access (DMA) controller to divide the first packet into the first fragment (col.33; lines 1-10).
Connery/Lee/Shalev does not explicitly disclose using a snoopy cache to store the first fragment to the cache, wherein the network switch, the DMA controller, and the snoopy cache are co-located on a system on chip (SOC), and wherein the memory is external to the SOC.
In an analogous art, Gill discloses using a snoopy cache to store the first fragment to the cache, wherein the network switch, the DMA controller, and the snoopy cache are co-located on a system on chip (SOC), and wherein the memory is external to the SOC (Fig. 2; para 0024-0025; and 0035; The logic on the L2 cache 128 may have snooping capabilities adapted to retrieve and store data from the I/O bus 120 that is associated with cache injection commands. If the packet is assigned to a second receive WQE 156, then the receive packet processor 224 may send the packet with WQE information via a direct memory access (DMA) command onto the I/O bus 120 (FIG. 1) to the main memory 108. The packet may be stored in the memory address region allocated to the particular WQE assigned to the packet in the second receive queue 148 of the second queue pair 140. The packet assigned to a second receive WQE 156 may alternatively be sent onto the I/O bus 120 with a cache injection command, which the L2 cache 128 logic may snoop, retrieve, and store the large packet in the L2 cache 128). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Connery/Lee/Shalev’s system by adding Gill’s disclosure in order to maintain consistency of caches in a communication system. 

13.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Connery in view of Gill.
Regarding claim 21, Connery discloses receiving multiple packets (col. 1; lines 7-9 ; receiving packets) ; identifying different flows to which the multiple packets belong (col. 2; lines 25-27; and col. 5; lines 18-20); assigning flow identifiers (IDs) (col. 2; lines 40-45)to each packet based on the identified flow to which that packet belongs (col. 7; lines 6-10); dividing the packets into multiple fragments based on the flow IDs (col. 6; lines 65-67 and col. 7; lines 1-5); assigning the multiple fragments to regions of memory (col. 5; lines 5-10 and col. 6; lines 40-42).
Connery does not explicitly disclose generating a cache allocation command for each of the multiple fragments based on the region of memory to which that fragment is assigned; and a snoopy cache inspecting the cache allocation commands and selectively storing each of the multiple fragments to a cache or to memory based on the cache allocation commands.
In an analogous art, Gill discloses generating a cache allocation command for each of the multiple fragments based on the region of memory to which that fragment is assigned (para 0012); and a snoopy cache inspecting the cache allocation commands and selectively storing each of the multiple fragments to a cache or to memory based on the cache allocation commands (Fig. 2; para 0024-0025; and 0035; The logic on the L2 cache 128 may have snooping capabilities adapted to retrieve and store data from the I/O bus 120 that is associated with cache injection commands. If the packet is assigned to a second receive WQE 156, then the receive packet processor 224 may send the packet with WQE information via a direct memory access (DMA) command onto the I/O bus 120 (FIG. 1) to the main memory 108. The packet may be stored in the memory address region allocated to the particular WQE assigned to the packet in the second receive queue 148 of the second queue pair 140. The packet assigned to a second receive WQE 156 may alternatively be sent onto the I/O bus 120 with a cache injection command, which the L2 cache 128 logic may snoop, retrieve, and store the large packet in the L2 cache 128). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Connery’s system by adding Gill’s disclosure in order to maintain consistency of caches in a communication system. 
Regarding claim 22, Connery does not explicitly disclose automatically reclaiming snoopy cache space occupied by one of the fragments responsive to the fragment being removed from the snoopy cache by a direct memory access (DMA) controller.
In an analogous art, Gill discloses automatically reclaiming snoopy cache space occupied by one of the fragments responsive to the fragment being removed from the snoopy cache by a direct memory access (DMA) controller (para 0034; 0043; 0046 and 0047). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Connery’s system by adding Gill’s disclosure in order to maintain consistency of caches in a communication system. 



Conclusion                                        
                        14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/            Primary Examiner, Art Unit 2462